DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2
Claim 2 recites the limitation "the node" in line 2.  The antecedent basis for this limitation in the claim is unclear because it is unclear which “nodes” of claim 1 line 1 the limitation “the node” in claim 2 line 2 is referring too.

In reference to claims 3-15 and 17
Claims 3-15 and 17 are rejected because they depend on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palin et al. (US 9949204).
In reference to claim 1
Palin et al. teaches a method of routing communication between nodes of a mesh network (e.g. nodes of wireless mesh network in Fig. 1A; col. 15 lines 1-7), the method comprising each node of the mesh network advertising a hop distance relative to a head of the mesh network, the hop distance being a measure of how many hops a node of the mesh network is from a head node of the mesh network (e.g. each node advertises hop count relative to the gateway 106; col. 16 line 54 – col. 17 line 5) the head node being a node of the mesh network that controls all the other nodes of the mesh network. (e.g. sensor data is fed into the gateway, GW, node, according to col. 14 line 56 - col.15 line 7, Fig.1A: "One application for wireless networks, such as wireless mesh networks, is for low power data collection by a Gateway Device (GW Device) or access point, collecting sensed data from an array of low power sensors arranged in the wireless network. Example use cases include smart metering, where the measurement information at each sensor node may be transmitted in multi-hop fashion, to the GW. A hop count is the number of wireless connections required to deliver data to the GW... FIG. 1A shows an example wireless network, such as a wireless mesh network, wherein the nodes are labeled with the number of hops they are distant from the Gateway Device (GW). For example, node 100 is three hops from the GW 106, node 102 is two hops from the GW 106, and node 104 is one hop from the GW106. (The GW is labeled as being at hop 0.)")

In reference to claim 2, as best understood
Palin et al. teaches selecting, by the node, a routing node (e.g. a node with a smaller hop number than the node; (col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32), the routing node being a node of one or more nearby nodes, the at least one nearby node being included in the mesh network and within a distance capable of point-point communication with a node to which it is nearby; transmitting, by the node, a message to the routing node (e.g. transmitting data message to node with smaller hop number; col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32); receiving, by the routing node, the message (e.g. receiving by the node with the smaller hop number the message col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32); until the routing node that received the message is the head node or a destination node as indicated by identification data in the message, iteratively repeating: selecting, by the routing node, a next routing node of one or more nearby nodes; transmitting, by the routing node, the message by the routing node to the next routing node; receiving the message by the next routing node; and if the message is received, treating the next routing node that received the message as the routing node. (e.g. iteratively repeating steps by a node with a smaller hop count until data message reaches gateway node; col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32)

In reference to claim 9
Palin et al. teaches selecting the routing node by the node or selecting the next routing node by the routing node, further comprises: scanning to obtain a hop distance advertised by the one or more nearby nodes; and selecting to be the routing node or the next routing node, a node of the one or more nearby nodes based on at least one of advertisement of a minimum hop distance that is lower than the node's or routing node's advertised hop distance by the nearby nodes, signal strength of advertisements by the nearby nodes and/or satisfies a load balancing criterion associated with the nearby nodes (e.g. scanning to obtain a hop distance advertised by the one or more nearby nodes; and selecting to be the routing node or the next routing node, a node of the one or more nearby nodes based on at least one of advertisement of a minimum hop distance that is lower than the node's or routing node's advertised hop distance by the nearby nodes, col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32 ; col. 16 line 54 – col. 17 line 5).

In reference to claim 17
Palin et al. teaches the destination node is the head node (e.g. gateway node; col. 16 line 54 – col. 17 line 5) and wherein selecting the routing node by the node or selecting the next routing node by the routing node, further comprises: selecting to be the routing node or the next routing node, a node of the one or more nearby nodes that advertises a hop distance that is lower than the node's or routing node's advertised hop distance. (col. 19 lines 24-53; col. 19 line 63 - col. 20 line 32)

In reference to claim 18, 20
Palin et al. teaches a node (e.g. node 102/104/106; col. 20 line 63 – col. 21 line 14) of a mesh network having a plurality of nodes (e.g. nodes of wireless mesh network in Fig. 1A; col. 15 lines 1-7) and a non-transitory computer readable storage medium (e.g. memory 126; col. 20 line 63 – col. 21 line 14), the node comprising: a memory configured to store instructions (e.g. memory 126; col. 20 line 63 – col. 21 line 14); a processor in communication with the memory (e.g. processor 122; col. 20 line 63 – col. 21 line 14), wherein the processor upon execution of the instructions is configured to: 
advertise a hop distance relative to a head of the mesh network, the hop distance being a measure of how many hops a node of the mesh network is from a head node of the mesh network (e.g. each node advertises hop count relative to the gateway 106; col. 16 line 54 – col. 17 line 5), the head node being a node of the mesh network that controls all the other nodes of the mesh network (e.g. sensor data is fed into the gateway, GW, node, according to col. 14 line 56 - col.15 line 7, Fig.1A: "One application for wireless networks, such as wireless mesh networks, is for low power data collection by a Gateway Device (GW Device) or access point, collecting sensed data from an array of low power sensors arranged in the wireless network. Example use cases include smart metering, where the measurement information at each sensor node may be transmitted in multi-hop fashion, to the GW. A hop count is the number of wireless connections required to deliver data to the GW... FIG. 1A shows an example wireless network, such as a wireless mesh network, wherein the nodes are labeled with the number of hops they are distant from the Gateway Device (GW). For example, node 100 is three hops from the GW 106, node 102 is two hops from the GW 106, and node 104 is one hop from the GW106. (The GW is labeled as being at hop 0.)")
; and determine whether a nearby node is disposed upstream or downstream relative to the node based on the node's advertised hop distance and a hop distance advertised by the nearby node, wherein the nearby node is included in the mesh network and disposed within a distance capable of point-point communication with the node, an upstream position is indicated when the nearby node has a lower hop distance than the node, and a downstream is indicated when the nearby node has a hop distance that is higher than the node. (e.g. node determines upstream if hop count is less than neighbors hop count and downstream if hop count is greater than neighbors hop count; col.16 line.15 - col.17 line 7, col. 19 lines 26-53)

In reference to claim 19
Palin et al. teaches wherein the processor, upon execution of the instructions, is further configured to: receive a message; unless the node is a destination node of the message as indicated by identification data in the message, select a next routing node of one or more nearby nodes; and transmit the message to the next routing node (e.g. node receives a message; unless the node is a destination node such as the gateway of the message as indicated by identification data in the message, select a smaller hop number device; and transmits the message to the small hop number device col. 16 lines 24-53; col. 19 line 63 col. 20 line 32)

Allowable Subject Matter
Claims 3-8 and 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2020/0025629 pertains to interconnected devices are capable of interacting with one or more neighboring devices, and then to form such a network either with no gateway and/or control point, with a single gateway and/or control point or with a number of gateways and/or control points.
US 2019/0356573 pertains to receiving a packet addressed to a destination node in the mesh network, the packet including information related to address of source node, last hop address, address of destination node, and a hop counter and when the destination address is included in a routing table, the received packet is forwarded according to the routing table; or when the destination address is not included in a routing table, the received packet is flooded by broadcasting it in the mesh communication network
US 2008/0095163 pertains to utilizing a hop count when routing in an hoc wireless network.
US 2003/0204623 pertains to utilizing a hop count metric to a leader node during association in an ad hoc mobile network.
US 2007/0165592 pertains to multihop packet forwarding within a multihop wireless communication network that includes a data frame format including a current hop, next hop, originating device and terminating device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466